DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al (US Patent No. 8,855,316) and Nishioka et al (Pub. No.: US 2010/0226659 cited by applicant) in view of Yamamoto et al (Pub. 
	Regarding claims 1 and 14, referring to Figure 1, Wiseman et al teaches
a quantum communications system (i.e., Fig. 1) comprising:
a quantum key generation system (i.e., Fig. 1) comprising a photonic quantum bit generator (i.e., quantum transmitter 108, Fig. 1), an optical fiber link (i.e., quantum channel, Fig. 1), and a photon detector unit (i.e., quantum receiver 116, Fig. 1); and
a communications network (i.e., Fig. 1) comprising a signal generator (i.e., classical transceiver 112, Fig. 1), a signal channel (i.e., classical channel, Fig. 1), and a signal receiver (i.e., classical transceiver 120, Fig. 1); wherein:
the optical fiber link (i.e., quantum channel, Fig. 1) extends between and optically couples the photonic quantum bit generator (i.e., quantum transmitter 108, Fig. 1) and the photon detector unit (i.e., quantum receiver 116, Fig. 1);
the photonic quantum bit generator (i.e., quantum transmitter 108, Fig. 1) is structurally configured to output a plurality of photons each comprising quantum key bit information;	
the photon detector unit (i.e., quantum receiver 116, Fig. 1) is structurally configured to receive the quantum key bit information of the plurality of photons;

the signal generator (i.e., classical transceiver 112, Fig. 1) is structurally configured to output a signal comprising one or more signal bits;
the signal receiver (i.e., classical transceiver 120, Fig. 1) is communicatively coupled to the photon detector unit (i.e., quantum receiver 116, Fig. 1) and is structurally configured to compare the one or more signal bits with the quantum key bit information upon receipt of the signal (i.e., Figure 1, col. 13, lines 52-67, and col. 14, lines 1-36).
Wiseman et al differs from claims 1 and 14 in that he fails to specifically teach the optical fiber link is a dispersion compensating optical fiber link, and the dispersion compensating optical fiber link comprises a core and a cladding surrounding the core and is structurally configured to induce dispersion of a photon comprising a wavelength of about 1550 nm at an absolute dispersion rate of about 9 ps/(nm)km or less and induce attenuation of the photon comprising the wavelength of about 1550 nm at an attenuation rate of about 0.18 dB/Km or less such that the quantum key bit information of the plurality of photons output by the photonic quantum bit generator is receivable at the photon detector unit 
Regarding claim 2, the combination of Wiseman et al, Nishioka et al, Yamamoto et al, and Nordholt et al  teaches wherein the core comprises a radius of from about 2.2 µm to about 3 µm (i.e., diameter 2a of the core is 4.1, see Fig. 2, table I, page 3 of Yamamoto et al).
Regarding claim 3, the combination of Wiseman et al, Nishioka et al, Yamamoto et al, and Nordholt et al  teaches wherein the core of the 
Δ1 comprises (n1 — ns)/ns;
n1 comprises a refractive index of the core; and
ns comprises a refractive index of pure silica (i.e., see page 2, claim 2 of Yamamoto et al, a relative refractive index difference between the core and pure silica ranges from -.0.1% to 0.1%).
Regarding claim 5, the combination of Wiseman et al, Nishioka et al, Yamamoto et al, and Nordholt et al  teaches wherein the dispersion compensating optical fiber link comprises a cutoff wavelength of about 1200 nm or less, wherein the dispersion compensating optical fiber link comprises a mode field diameter of from about 7.5 µm to about 9.0 µm, wherein the dispersion compensating optical fiber link comprises an effective area of from about 40 µm2 to about 55 µm2, and wherein the dispersion compensating optical fiber link comprises a dispersion slope of from about 0.051 ps/(nm2)km to about 0.054 ps/(nm2)km (i.e., see cutoff wavelength, mode field diameter, effective area, dispersion slope in the table I, table II and table III of yamamoto et al).
Regarding claim 12, the combination of Wiseman et al, Nishioka et al, Yamamoto et al, and Nordholt et al  teaches 1wherein the dispersion 
Regarding claim 13, the combination of Wiseman et al, Nishioka et al, Yamamoto et al, and Nordholt et al  teaches wherein the dispersion compensating optical fiber link is structurally configured such that the quantum key bit information of the plurality of photons output by the photonic quantum bit generator is receivable at the photon detector unit at a bit rate of at least about 100 Gbit/sec (i.e., Fig. 7 of Nordholt et al, page 3, paragraph [0036], and page 8, paragraphs [0074]-[0075]).

4.	Claims 4, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al (US Patent No. 8,855,316), Nishioka et al (Pub. No.: US 2010/0226659 cited by applicant), and Yamamoto et al (Pub. No.: US 2015/0316713)  in view of Nordholt et al (Pub. No.: US 2018/0198608) and further in view of Jiang et al (US Patent No. 6,445,864).
arding claim 4, the combination of Wiseman et al, Nishioka et al, Yamamoto et al, and Nordholt et al  differs from claim 4 in that it fails to specifically teach the cladding of the dispersion compensating optical fiber link comprises a relative refractive index Δ2 of from about -0.4 to about -0.7, where:
Δ2 comprises (n2 — ns)/ns; n2 comprises a refractive index of the cladding; and ns comprises a refractive index of pure silica. However, Jiang et al in US Patent No. 6,445,864 teaches the cladding of the dispersion compensating optical fiber link comprises a relative refractive index Δ2 of from about -0.4 to about -0.7, where: Δ2 comprises (n2 — ns)/ns; n2 comprises a refractive index of the cladding; and ns comprises a refractive index of pure silica (i.e., Δ3<Δc<Δ2, the cladding of fiber link Δc, see table 1, table 2, table 3, col. 10, lines 41-67). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the cladding of the dispersion compensating optical fiber link comprises a relative refractive index Δ2 of from about -0.4 to about -0.7, where: Δ2 comprises (n2 — ns)/ns; n2 comprises a refractive index of the cladding; and ns comprises a refractive index of pure silica as taught by Jiang et al in the system of the combination of Wiseman et al, Nishioka et al, Yamamoto et al, and Nordholt et al  . One of ordinary skill in the art 
Regarding claim 15, the combination of Wiseman et al, Nishioka et al, Yamamoto et al,  Nordholt et al, and Jiang et al  teaches wherein the core comprises silica glass, wherein the silica glass of the core is doped with K, Cl, F, or a combination thereof (i.e., Fig. 2 of Yamamoto et al, and Fig. 1 of Jiang et al, col. 4, lines 15-32).
Regarding claim 16, the combination of Wiseman et al, Nishioka et al, Yamamoto et al, Nordholt et al , and Jiang et al  teaches wherein the core comprises a radius of from about 2.2 µm to about 3 µm (i.e., diameter 2a of the core is 4.1, see Fig. 2, table I, page 3 of Yamamoto et al).

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al (US Patent No. 8,855,316), Nishioka et al (Pub. No.: US 2010/0226659 cited by applicant), and Yamamoto et al (Pub. No.: US 2015/0316713)  in view of Nordholt et al (Pub. No.: US 2018/0198608) and further in view of Bise et al (Pub. No.: US 2006/0257071).
Regarding claim 6, the combination of Wiseman et al, Nishioka et al, Yamamoto et al, and Nordholt et al  differs from claim 6 in that it fails to .

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al (US Patent No. 8,855,316), Nishioka et al (Pub. No.: US 2010/0226659 cited by applicant), and Yamamoto et al (Pub. No.: US .
Regarding claim 7, the combination of Wiseman et al, Nishioka et al, Yamamoto et al, and Nordholt et al  differs from claim 7 in that it fails to specifically teach an attenuator optically coupled to the photonic quantum bit generator and structurally configured to attenuate a subset of the plurality of photons output by the photonic quantum bit generator. However, Dynes et al in Pub. No.: US 2015/0372768 teaches an attenuator (i.e., attenuator 12, Fig. 1) optically coupled to the photonic quantum bit generator and structurally configured to attenuate a subset of the plurality of photons output by the photonic quantum bit generator (i.e., Figure 1, page 2, paragraphs [0029]-[0039]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the attenuator optically coupled to the photonic quantum bit generator and structurally configured to attenuate a subset of the plurality of photons output by the photonic quantum bit generator as taught by Dynes et al in the system of the combination of Wiseman et al, Nishioka et al, Yamamoto et al, and Nordholt et al. One of ordinary skill in the art would have been motivated to do this since allowing attenuating the power level of the signal  and improving the performance of the system.

7.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al (US Patent No. 8,855,316), Nishioka et al (Pub. No.: US 2010/0226659 cited by applicant), and Yamamoto et al (Pub. No.: US 2015/0316713)  in view of Nordholt et al (Pub. No.: US 2018/0198608) and further in view of Gray et al (US patent No. 9,313,180 cited by applicant).
Regarding claim 8, the combination of Wiseman et al, Nishioka et al, Yamamoto et al, and Nordholt et al  differs from claims 8 in that it fails to specifically teach the photon detector unit comprises a first photon detector unit; the quantum key generation system further comprises a second photon detector unit and two photon entanglement chains, extending between the first photon detector unit and the second photon detector unit; and each photon entanglement chain comprises at least one photonic quantum bit generator and first and second terminating quantum memories optically coupled to the first photon detector unit and the second photon detector unit, respectively. However, Gray et al in US Patent No. 9,313,180 teaches the photon detector unit comprises a first photon detector unit (i.e., first photon detector unit 210, Fig. 2); the quantum key generation system further comprises a second photon detector unit (i.e., second photon detector unit 212, Fig. 2) and two photon entanglement 
Regarding claim 9, the combination of Wiseman et al, Nishioka et al, Yamamoto et al, Nordholt et al, and Gray et al teaches  wherein the at least one photonic quantum bit generator of each photon entanglement chain (i.e., photon entanglement chain 220a, Fig. 2 of Gray et al) comprises a quantum repeater (i.e., quantum repeater 240a, Fig. 2 of Gray et al), wherein the quantum repeater comprises: two quantum memories (i.e., quantum memories 245, Fig. 2 of Gray et al) and entanglement optics; the entanglement optics comprise two or more entangling pathways optically coupled to and extending between the two quantum memories and two entanglement detectors; the entanglement optics comprise a beam splitter (i.e., beam splitter 273, Fig. 2 of Gray et al) positioned such that each entangling pathway traverses the beam splitter; and the entanglement optics are structurally configured to entangle pairs of particles when particles output by the quantum memories simultaneously traverse the beam splitter.
Regarding claim 10, the combination of Wiseman et al, Nishioka et al, Yamamoto et al, Nordholt et al, and Gray et al teaches wherein the at least one photonic quantum bit generator of each photon entanglement chain comprises 
Regarding claim 11, the combination of Wiseman et al, Nishioka et al, Yamamoto et al, Nordholt et al, and Gray et al teaches wherein the first and second terminating quantum memories (i.e., first and second terminating quantum memories 254a, Fig. 2 of Gray et al) are positioned at first and second ends of the photon entanglement chains, respectively; the first and second terminating quantum memories of each of the two photon entanglement chains form first and second cross-chain quantum repeaters (i.e., quantum repeaters 2240a and 240b, Fig. 2 of Gray et al) respectively, to generate measurable entangled particles at the cross-chain quantum repeaters; and
the first and the second photon detector units (i.e., first and the second photon detector units 210 and 212, Fig. 2 of Gray et al) are structurally configured to receive the measurable entangled particles generated by the first and second cross-chain quantum repeaters, respectively.

17 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al (US patent No. 9,313,180 cited by applicant) in view of Tanzilli et al (Pub. No.: US 2014/0355998).
Regarding claim 17,  referring to Figure 2, Gray et al teaches a quantum key generation system (i.e., quantum key generation system 200, Fig. 2) comprising:
two photon entanglement chains (i.e., two photon entanglement chains 220a, Fig. 2) ,
a plurality of optical fiber links (i.e. fiber links 260, Fig. 2); and
 two photon detector units (i.e., two photon detector units 210 and 212, Fig. 2); wherein:
each photon entanglement chain (i.e., photon entanglement chains 220a, Fig. 2) extends between the two photon detector units (i.e., two photon detector units 210 and 212, Fig. 2); 
each photon entanglement chain (i.e., photon entanglement chains 220a, Fig. 2) comprises at least one photonic quantum bit generator (i.e., at least one photonic quantum bit generator 232a, Fig. 2) and first and second terminating quantum memories (i.e., first and second terminating quantum memories 254a, Fig. 2) optically coupled using the plurality of optical fiber links (i.e., fiber links 260, Fig. 2);

the first and second terminating quantum memories of each of the two photon entanglement chains form first and second cross-chain quantum repeaters (i.e., quantum repeaters 240a and 240b, Fig. 2), respectively, to generate measurable entangled particles at the cross-chain quantum repeaters, and
the first and the second photon detector units (i.e., first and the second photon detector units 210 and 212, Fig. 2) are structurally configured to receive the measurable entangled particles generated by the first and second cross-chain quantum repeaters, respectively (i.e., Figure 2, col. 4, lines 23-67, col. 5, lines 1-67, col. 6, lines 1-67, col. 7, lines 1-67, col. 8, lines 1-67, and col. 8, lines 1-58).
Gray et al differs from claim 17 in that he fails to specifically teach the fiber links are dispersion compensating optical fiber links. However, Tanzilli et al  in Pub. No.: US 2014/0355998 teaches the fiber links are dispersion compensating optical fiber links (i.e., dispersion compensating optical fiber links DSF 114 and 134, Fig. 3)(i.e., Figure 3, page 4, paragraphs [0033]-[0036], and page 5, .

9.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al (US patent No. 9,313,180 cited by applicant) and Tanzilli et al (Pub. No.: US 2014/0355998) in view of Yamamoto et al (Pub. No.: US 2015/0316713) and further in view of Nordholt et al (Pub. No.: US 2018/0198608).
Regarding claim 18, the combination of Gray et al and Tanzilli et al differs from claim 18 in that it fails to specifically teach the plurality of dispersion compensating optical fiber links comprise a core and a cladding surrounding the core; and the plurality of dispersion compensating optical fiber links are structurally configured to induce dispersion of a photon comprising a wavelength of about 1550 nm at an absolute dispersion rate of about 9 ps/(nm)km or less and induce attenuation of the photon comprising the wavelength of about 1550 nm at an attenuation rate of about 0.18 dB/Km or less such that quantum key bit 
Regarding claim 19, the combination of Gray et al, Tanzilli et al, Yamamoto et al, and Nordholt et al teaches wherein the plurality of dispersion compensating optical fiber links are structurally configured such that quantum key bit information of a plurality of photons output by each photonic quantum bit generator is receivable at the first or second photon detector unit at a bit rate of at least about 50 Gbit/sec (i.e., Fig. 7 of Nordholt et al, page 3, paragraph [0036], and page 8, paragraphs [0074]-[0075]).
.

                                                       Conclusion
10.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harrison et al (Pub. No.: US 2013/0163759) discloses quantum key distribution method and apparatus.

11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or  or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.

/HANH PHAN/Primary Examiner, Art Unit 2636